Bloodworth, J.
1. The court, through inadvertence, struck that portion of the defendants’ answers in which service of notice of claim for attorney’s fees was denied. Hpon the trial of the case the court, realizing its error, passed an order declaring that the order to strike the answers "will not be enforced so far as the same strikes the answers of the defendants denying paragraph 1 of the plaintiff’s petition; and the court now offers to the defendant full opportunity to be heard on the issue made by the allegations of the plaintiff in paragraph 1, and the answers of the defendants denying the same; and if it be necessary in the opinion of counsel for the defendants, time will be given for the summoning of witnesses, or procuring testimony to be introduced on that issue, the court declaring and notifying counsel for the defendants that they are not concluded as to that issue, and may now be fully heard just as if no judgment had ever been rendered striking that part *562of the answers of the defendants which denies paragraph 7 of the plaintiff’s petition; and;, in so far as the court may have authority, the court- modifies his judgment rendered on the said motions to strike on March 5, 1917, by declaring and holding that the answers of the defendants, in so far as they deny paragraph 7 of the plaintiff’s petition, are not stricken, and that the motions to strike the same are overruled.” While perhaps the court could not, at a subsequent term to the one at which it was rendered, modify its judgment, yet, as the order modifying the judgment was not objected to by the plaintiff, and as it was for the benefit of the defendants and restored to them all the rights they had prior to the striking of the paragraph of the answer 'in reference to attorney’s fees, and as the plaintiff submitted proof of the service of the, notice as to attorney’s fees, it does not appear that the defendants were in any way injured. This error (if error) of the court was not such as to demand a reversal of the judgment. 1
2. The court committed no error in its other rulings in so far as they related to the pleadings of Charles C. Jones and Mrs. Ola E. Jones.
3. The indorser of the note, Claude E. Buchanan, filed a plea in which he alleged that, without his knowledge or consent, Frank C. Owens, the original payee of the note sued'on and whose executrix is plaintiff in this case, extended the time of- maturity of the note sued on from July 12, 1913, to March 10, 1914, for a valuable consideration, the same being the interest paid in full to the date to which the note had been extended. Under the repeated rulings of this court and the Supreme Court this plea was good and should not have been stricken. In Tanner v. Gude, 100 Ga. 157 (27 S. E. 938), the headnote is as follows: “A contract of suretyship being necessarily included in every unqualified indorsement of a negotiable instrument, an agreement by the holder of a promissory note, éntered into with the maker, whereby for value the latter extends the time of payment for a definite period beyond the date of ¿maturity, if made without the consent of the indorser, discharges him, whether he be such for value or not.” In the case of Randolph v. Fleming, 59 Ga. 776, the 2d headnote is as follows: “Prepayment and acceptance of interest to a given time, on a note past due, is evidence of a contract of indulgence until the time has expired; and if no stipulation to the contrary appears, an un*563conditional contraqt will arise by implication.” In Bethune v. Dozier, 10 Ga. 235, Judge Lumpkin said: “No principle of law is better settled at this day than that, the undertaking of the surety being one stricti juris, -he can not, either .at law or in equity, be bound farther or otherwise than he is by the very terms of his contract; and that if the parties to the original contract think proper to change the terms of it without the consent of the surety (which it is not disputed they have a right to do), the surety is discharged. He is not bound by the old contract; for that has been abrogated by the new; neither is he bound by.the new contract, because he is no party to it; neither can it be split into parts, so as to be his contrstct to a certain extent and not for the residue; he is either bound in toto or not at all. Neither is it of any consequence that the alteration in the contract is trivial, nor even that it is for the advantage of the surety.” Stallings v. Johnson, 27 Ga. 564; Scott v. Saffold, 37 Ga. 384 (2); Bunn v. Commercial Bank, 98 Ga. 647, 651 (26 S. E. 63); Park v. Cordray, 20 Ga. App. 35 (2), 36 (92 S. E. 394); MacIntyre v. Massey, 11 Ga. App. 458 (2) (75 S. E. 814).
4. Hnder the above rulings, the judgment of the court below as to Charles C. and Mrs. Ola E. Jones is affirmed; and as to Claude E. Buchanan it is reversed. This court assesses one half of the costs against defendant in error, and one half against plaintiffs in error, Charles C. and Mrs. Ola E. Jones.

Judgment affirmed in part and reversed in part.


Broyles, P. J., and Harwell, J., concur.